DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Amendment
In response to the amendment received on 05/06/2022:
Claims 1-5, 7 and 9-10, 12-20 are currently examined.  
Claims 6, 8 and 11 are cancelled.
The 112(b) rejection to claim 20 is withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7, 9-10, 12-13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Antoni et al. (WO 2014/081277 A1, cited in the previous action) (“Antoni” hereinafter) in view of Khan et al. (Effect of Fineness of Basaltic Volcanic Ash on Pozzolanic Reactivity, ASR Expansion and Drying Shrinkage of Blended Cement Mortars, Materials, cited in the previous action) (“Khan” hereinafter), and Djobo et al. (Volcanic ash-based geopolymer cements/concretes: the current state of the art and perspectives, Environ Sci Pollut Res, cited in the previous action)(“Djobo” hereinafter), as evidenced by Lavanya et al. (Properties of geopolymer bricks made with fly ash and GGBS, Materials, cited in the previous action) (“Lavanya” hereinafter) with respect to claim 1, and as evidenced by Olawale (Syntheses, characterization and binding strength of geopolymers: A review, International Journal of Materials Science and Applications 2013) (“Olawale” hereinafter) with respect to claims 1 and 10.

Regarding claim 1, Antoni teaches a geopolymer cement slurry (see Antoni at P3 L20-21 teaching a solid geopolymer composite for the use as a construction and friction material, wherein the composite is taken to meet the claimed cement slurry based on the structure as outlined below.  In addition, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19)), comprising: 
an aqueous solution (see Antoni at P6 L9-10 teaching that a sodium hydroxide solution with concentration of 12M is prepared and mixed with sodium silicate to form an alkaline activator, and see Antoni at P6 L11-12 teaching that the alkaline activator is then mixed and reacted with volcano ash to obtain a homogenous paste mixture, wherein the sodium hydroxide solution is taken to meet the claimed aqueous solution because in the preparation of the sodium hydroxide solution, water is needed, thus the solution is an aqueous solution as evidenced by Lavanya (see Lavanya at page 2, 2.4.1. Sodium Hydroxide (NaOH) teaching that for preparing 12M NaOH solution, 480 gm of NaOH was dissolved in 1000 mL of distilled water); 
volcanic ash (see Antoni at P3 L23-25 teaching that the pozzolanic material employed is volcano ash, and the volcano ash used is proven to be comparable to Class F fly ash in silica, alumina and iron oxide composition, thus the volcanic ash comprises silica (or SiO2), alumina (or Al2O3) and iron oxide or (Fe2O3)); 
Na2SiO3 and NaOH (see Antoni at P4 L22-24 teaching that the alkaline activator is a mixture of sodium silicate (or Na2SiO3) and an alkaline hydroxide, wherein the alkaline hydroxide is preferably sodium hydroxide (or NaOH)).
Antoni does not explicitly teach that the volcanic ash is free of TiO2 and also comprises from 0.05 wt.% to 0.2 wt.% SO3, from 5 wt.% to 10 wt.% CaO, from 40 wt.% to 50 wt.% SiO2, from 10 wt.% to 20 wt.% Al2O3, from 10 wt.% to 15 wt.% Fe2O3, from 5 wt.% to 10 wt.% MgO, and from 0.5 wt.% to 5 wt.% K2O.
Like Antoni, Khan teaches the use of volcanic ash in cements (see Khan at Title teaching effect of fineness of basaltic volcanic ash on pozzolanic reactivity, ASR expansion and drying shrinkage of blended cement mortars).  Khan also teaches that the composition of volcanic ash is comparable to fly ash in silica, alumina and iron oxide composition (see Khan at page 4, Table 1, also shown below, teaching FA (or fly ash), VF (or VA (volcanic ash) fine) and VUF (or VA ultra-fine)).

    PNG
    media_image1.png
    671
    720
    media_image1.png
    Greyscale

As shown in Table 1 above, the VF and VUF columns show the chemical composition of the basaltic volcanic ash, wherein VF stands for fine and VUF stands for ultra-fine ash, and the FA column shows the chemical composition of fly ash.  The silica (or SiO2), alumina (or Al2O3) and iron oxide or (Fe2O3) contents of the FA and VF/VUF are comparable.  In addition, Table 1 teaches that there is no TiO2 in the list, which is taken to meet the claimed free of TiO2.
	In summary, Khan teaches that the Saudi Arabian volcanic ash comprises:
Claim 1
Khan at page 4 Table 1 (VF and VUF) or volcanic ash in wt%
from 0.05 wt.% to 0.2 wt.% SO3
0.80
from 5 wt.% to 10 wt.% CaO
8.80
from 40 wt.% to 50 wt.% SiO2
46.4
from 10 wt.% to 20 wt.% Al2O3
14.4
from 10 wt.% to 15 wt.% Fe2O3
12.8
from 5 wt.% to 10 wt.% MgO
8.30
from 0.5 wt.% to 5 wt.% K2O
1.90


As shown in the table above, the Saudi Arabian volcanic ash composition of Kahn overlaps with all the wt% of all the oxides, except for SO3.  
Khan further teaches that Saudi Arabia consumes the highest amount of cement per capita in the world, and the existing infrastructure is prone to weathering and deterioration due to the harsh climatic conditions in the Eastern and Western regions of Saudi Arabia, wherein the deterioration can be reduced by the use of pozzolans (see Khan at page 2, 3rd paragraph, 1st – 3rd sentences).  Khan also teaches that the western fields of Saudi Arabia contain rich deposits of scoria and basaltic lava (see Khan at page 2, 3rd paragraph, 5th sentence).  And, Khan teaches that to produce environmentally friendly, strong and durable concrete, these locally available materials (referring to scoria and basaltic lava) can be used to replace ordinary Portland cement content (see Khan at page 2, 3rd paragraph, 6th sentence).  Furthermore, the chemical and mineralogical properties of VA (or volcanic ash) fulfill the standards set by ASTM (see Khan at page 2, 4th paragraph, 2nd sentence).
Like Antoni and Khan, Djobo teaches volcanic ash in geopolymer cements (see Djobo at Title teaching volcanic ash-based geopolymer cements/concretes: the current state of the art and perspectives).
Djobo further teaches that the volcanic ash deposits have the advantage of being readily accessible and can be naturally mined with enormous benefits from low-cost mining and limited negative environmental impact, which makes volcanic ash suitable materials for geopolymer synthesis (see Djobo at page 4434, right column, 2nd paragraph, 1st- 2nd sentences).  Djobo continues that there is scanty information available on the use of volcanic ash in geopolymer science compared to the work achieved so far with other aluminosilicate materials (see Djobo at page 4434, right column, 2nd paragraph, 3rd sentence), and the reason behind is the non-availability of volcanic ash in most of the countries where research on geopolymers is well developed, or it might also be due to the concerns of these countries to overcome issues related to disposal and landfilling (see Djobo at pages 4434-4435, right column to left column, bridging paragraph).
Djobo also teaches the chemical composition of the volcanic ash from Jordan (see Djobo at page 4436, Table 2, V column, also shown below, and Djobo at page 4435, right column, 1st paragraph, 1st sentence teaching Jordan (V)).  Similar to Khan, there is no TiO2 in the list of oxides.
Claim 1
Khan at page 4 Table 1 (VF and VUF) or volcanic ash in wt%
Djobo at page 4436, Table 2, V volcanic ash in wt%
from 0.05 wt.% to 0.2 wt.% SO3
0.80
0.09
from 5 wt.% to 10 wt.% CaO
8.80
9.7
from 40 wt.% to 50 wt.% SiO2
46.4
40.17
from 10 wt.% to 20 wt.% Al2O3
14.4
13.86
from 10 wt.% to 15 wt.% Fe2O3
12.8
15.16
from 5 wt.% to 10 wt.% MgO
8.30
9.57
from 0.5 wt.% to 5 wt.% K2O
1.90
1.53


As shown in the table above, the volcanic ash composition from Jordan overlaps the wt% content of all the oxides in the claimed ranges in claim 1, with no or free of TiO2, thus meeting the claimed oxide limitations.
As such, one of ordinary skill in the art would appreciate that Khan teaches a volcanic ash composition that is comparable to fly ash in silica, alumina and iron oxide composition that is abundant in the western fields of Saudi Arabia and fulfill the standards set by ASTM so as to produce environmentally friendly, strong and durable concrete.  Djobo teaches that there is scanty information available on the use of volcanic ash in geopolymer science due to non-availability of volcanic ash in most of the countries where research on geopolymers is well developed, thus countries with volcanic ash such as Saudi Arabia and Jordan can develop the use of volcanic ash in geopolymer science due to the availability of resources.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the volcanic ash of Antoni by the volcanic ash of Kahn and Djobo so as to produce environmentally friendly, strong and durable concrete in Saudi Arabia, and develop the use of volcanic ash in geopolymer science due to the availability of resources, even if there is scanty information available on the use of volcanic ash in geopolymer science;

and a sodium aluminosilicate hydrate having a structure of:

    PNG
    media_image2.png
    283
    409
    media_image2.png
    Greyscale

(see Antoni at P4 L17-19 teaching that the existence of polymeric Si-O-Al sialate bonds
employed volcano ash renders the volcano ash as an excellent pozzolanic material in the
production of geopolymer composite), which would meet the claimed the geopolymer cement
slurry comprises a sodium aluminosilicate hydrate having a structure shown above as
evidenced by Olawale (see Olawale at page 185, Figure 1, with Examiner annotated version
shown below).

    PNG
    media_image3.png
    412
    787
    media_image3.png
    Greyscale

As shown in Figure 1 above, the geopolymer Si-O-Al structure evidences that each Al
surrounded by 4 O atoms, each O atom is bonded to Si atom, and each Si atom is surrounded
by 4 O atoms (roughly inside red box), as shown in the claimed structure above.

Regarding claim 2, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni does not explicitly teach that the geopolymer cement slurry comprises from 25 to 50 wt.% Na2SiO3 and 15 to 35 wt.% NaOH.
However, Antoni teaches that solid geopolymer composite could vary in mechanical properties by adjusting the ratio of volcano ash to an alkaline activator (see Antoni at P2 L26-28), thus one of ordinary skill in the art would appreciate that the alkaline activator is one of the essential component in the formation of a geopolymer that affects the mechanical properties.
Antoni also teaches that the alkaline activator is a mixture of sodium silicate (or Na2SiO3) and an alkaline hydroxide (preferably sodium hydroxide, NaOH), having a weight ratio in the range of 0.1 to 1.5: 1.5 to 3.0 (see Antoni at P4 L22-24).  Antoni further teaches example 2, wherein the sodium hydroxide solution with concentration of 12M is prepared and mixed with sodium silicate to form an alkaline activator… the ratio of the sodium silicate to the sodium hydroxide is 0.6 (see Antoni at P6 L9-11).
If the sodium hydroxide concentration is 12M, it can be converted to 49 wt% based on the calculation below:
                
                    w
                    t
                    %
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    12
                                                    m
                                                    o
                                                    l
                                                
                                                
                                                    L
                                                
                                            
                                        
                                    
                                    ×
                                    
                                        
                                            
                                                
                                                    40
                                                    g
                                                
                                                
                                                    m
                                                    o
                                                    l
                                                
                                            
                                        
                                    
                                
                            
                            ÷
                            
                                
                                    
                                        
                                            1000
                                            g
                                        
                                        
                                            L
                                        
                                    
                                
                            
                        
                    
                    ×
                    100
                    =
                    49
                
            
where: 12mol/L = 12M (concentration of NaOH), 40g/mol is the molecular weight of NaOH, and 1000g/L is the density of water.
If the ratio of Na2SiO3: NaOH is 0.6 and the NaOH wt% is 49, then the Na2SiO3 wt% is 29, which is within the claimed 25 to 50 wt.% Na2SiO3.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the ratio from within the range taught by Antoni because there is a reasonable expectation of success that the ratio of Na2SiO3: NaOH disclosed would be suitable.  

Regarding claim 5, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Khan further teaches that the Saudi Arabian volcanic ash has a particle size of from 20 to 30 µm (see Kahn at page 4, Table 1 teaching the fineness of VUF is <20 µm and the fineness of VF is <38 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 7, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Djobo further teaches that the Saudi Arabian volcanic ash comprises from 40 wt.% to 50 wt.% SiO2 and from 10 wt.% to 20 wt.% Al2O3 (see Djobo at page 4436, Table 2, V teaching 40.17 wt% SiO2 and 13.86 wt% Al2O3).  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 9, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni further teaches that the geopolymer cement slurry comprises a sodium aluminosilicate hydrate having a compressive strength of from 1500 to 2600 psi (see Antoni at P4 L17-19, as mentioned, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite, which is taken to meet the claimed sodium aluminosilicate hydrate (and also see claims 10 and 11 rejection below).  And, see Antoni at page 6, Table 4 teaching the properties of materials for producing an artificial aggregate, wherein compressive strength (MPa) is 0.5-60 (converts to 72-8702 psi).  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I)).

Regarding claim 10, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19), which would meet the claimed the geopolymer cement slurry comprises a sodium aluminosilicate hydrate having a formula of:
 Nan[(-SiO2)z-AlO2]n .yH2O,
where n represents a degree of polymerization ranging 1 to 50 and z represents an amount of
silicate ranging from 2 to 10 as evidenced by Olawale (see Olawale at page 186, right column,
paragraph 2 evidencing geosynthesis or geopolymerization are generally performed by reaction
of an aluminosilicate powder with an alkaline silicate solution at roughly ambient conditions
yielding a polymeric Si-O-Al-O bonds, as described in the formula below

    PNG
    media_image4.png
    50
    393
    media_image4.png
    Greyscale

where M is an alkaline element… z is 1, 2, or 3, and n is degree of polymerization). Since M is an alkaline element from the alkaline silicate solution, then M is Na, which meet the claimed
formula above.

Regarding claim 12, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni further teaches in which aqueous solution comprises deionized water, tap water, fresh water, salt water, natural or synthetic brine, municipal water, formation water, produced water, well water, filtered water, distilled water, sea water, or combinations of these (please see claim 1 rejection above.  In summary, sodium hydroxide solution is taken to meet the claimed aqueous solution because in the preparation of the sodium hydroxide solution, water is needed to form the aqueous solution).  It would have been obvious to one of ordinary skill that water, regardless of its source, is needed to form an aqueous solution.

Regarding claim 13, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni further teaches that the geopolymer cement slurry comprises from 30 to 60 wt.% Saudi Arabian volcanic ash (see Antoni at P4 L9-11 teaching that the volcano ash is presented in the range of 50-80 % by weight of the pozzolanic mixture to ensure homogenous mixture is acquired).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Khan and Djobo as applied to claim 1 above, and further in view of Moon et al. (Characterization of natural pozzolan-based geopolymeric binders, Cement & Concrete Composites, cited in the previous office action)(“Moon” hereinafter).

Regarding claim 3, Antoni as modified by Khan teaches the limitations as applied to claim 1 above, but Antoni does not explicitly teach that the Na2SiO3 has a ratio of Na2O to SiO2 of from 0.250:1 to 0.350:1.
Like Antoni, Moon teaches the use of volcanic ash in geopolymer cements (see Moon at page 98, left column, 2nd paragraph, 4th sentence teaching the use of natural volcanic pozzolan from Saudi Arabia as a construction material for the production of geopolymer cements).  In addition, Moon teaches the composition of volcanic ash is comparable to fly ash in silica, alumina and iron oxide composition (see Moon at page 98, table 1 teaching comparable silica (or SiO2), alumina (or Al2O3) and iron oxide or (Fe2O3) contents to the fly ash and claim 1 rejection above regarding the comparable fly ash composition).  
Moon also teaches that the ground raw materials (referring to the volcanic ash) were activated with a mixture of sodium hydroxide (NaOH) solution and sodium silicate (Na2SiO3) solution (see Moon at page 98, right column, 2nd paragraph, 1st sentence).  And, Moon teaches that the provided ratios are SiO2/Na2O = 3.22 (see Moon at page 98, right column, 2nd paragraph, 2nd sentence), wherein the reciprocal of the ratio, Na2O/SiO2 (or 1/3.22) is 0.315, which can be written as 1:0.315, which is within the claimed ratio range.
Moon further teaches that naturally abundant basaltic pozzolan from Saudi Arabia can be used for construction materials through geopolymerization process and the compressive strength of the natural pozzolan-based geopolymers was found to be suitable for construction applications (see Moon at page 103, right column, 2nd paragraph, 1st-2nd sentences).  Moon also teaches that the sodium silicate has a positive effect on the compressive strength (see Moon at page 103, right column, 3rd paragraph, 2nd sentence).
As such, one of ordinary skill in the art would appreciate that Moon teaches activating the volcanic ash with SiO2/Na2O ratio for the sodium silicate (Na2SiO3) solution so as to positively affect the compressive strength and be suitable for construction applications, and seek those advantages by the SiO2/Na2O ratio in Antoni as modified by Khan and Djobo’s volcanic ash geopolymer composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the SiO2/Na2O ratio for the sodium silicate (Na2SiO3) solution from Moon in Antoni as modified by Khan and Djobo’s volcanic ash geopolymer composition so as to positively affect the compressive strength and be suitable for construction applications.

Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Khan and Djobo as applied to claim 1 above, and further in view of Davidovits et al. (U.S. Pat. No. 4,509,985, cited in the previous action)(“Davidovits” hereinafter).

Regarding claim 4, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni as modified by Khan and Djobo does not explicitly teach that the geopolymer cement slurry comprises a pH of from 11.6-13.0.
As mentioned, Antoni teaches that the existence of polymeric Si-O-Al sialate bonds employed volcano ash renders the volcano ash as an excellent pozzolanic material in the production of geopolymer composite (see Antoni at P4 L17-19).
Like Antoni, Davidovits teaches a polymeric Si-O-Al sialate bonds or polysialates (see Davidovits at C1 L15 teaching that mineral geopolymers are called polysialates).  And, Davidovits teaches that the early high-strength cement composition is obtained by adding to reactant mixture consisting of alumino-silicate oxide with the aluminum cation in four-fold coordination, strong alkalis such as sodium hydroxide and/or potassium hydroxide, water and a sodium/potassium polysilicate solution, a certain amount of ground blast furnace slag (see Davidovits at C3 L50-55), wherein the reaction mixture has the M2O/SiO2 ratio of 0.21 to 0.36 (see Davidovits at C3 L57-58), where M2O represents Na2O or K2O or a mixture of (Na-2O, K2O) (see Davidovits at C3 L62-63).
Davidovits also teaches that blast furnace slags contain, in addition to lime (or CaO) and magnesia (or MgO) added to the blast furnace as fluxing material, the impurities previously contain in the iron ore, usually silica (or SiO2), alumina (Al2O3), and minor amounts of other compounds.  In summary, the blast furnace slag contains similar compositions to the volcanic ash of Antoni as modified by Khan (please see claim 1 rejection).
Furthermore, Davidovits teaches that it is also known that the development of the slag necessitates a pH higher than or equal to 12 (see Davidovits at C3 L22-23), which overlaps with the claimed range of pH 11.6-13.0.
As such, one of ordinary skill in the art would appreciate that Davidovits teaches a pH higher than or equal to 12 in the development of slag that have comparable composition to the volcanic ash geopolymer composition of Antoni as modified by Khan and Djobo so as obtain polysialates in an early high-strength cement composition, and seek those advantages by using a pH higher than or equal to 12 in the geopolymer mixture taught by Antoni as modified by Khan and Djobo. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a pH higher than or equal to 12 in the volcanic ash geopolymer composition of Antoni as modified by Khan and Djobo as taught by Davidovits so as to obtain polysialates in an early high-strength cement composition.























Regarding claim 16, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni as modified by Khan and Djobo does not explicitly teach the geopolymer cement slurry has a ratio of Na2SiO3 combined with NaOH to Al2O3 ranges from 0.5:1.0 to 9.0:1.0.
Davidovits teaches the composition of the reactant mixture, in terms of oxide-mole ratios, falls within the ranges as shown in Table A, where M2O represents either Na2O or K2O or the mixture (see Davidovits at C4 L27-40 and Table A also shown below).

    PNG
    media_image5.png
    178
    650
    media_image5.png
    Greyscale

The ratio SiO2/Al2O3 and M2O/Al2O3 are the closest ratios to the claimed ratio of Na2SiO3 combined with NaOH to Al2O3 because SiO2 comes from Na2SiO3 and M2O from NaOH.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to study the ratio of Na2SiO3 combined with NaOH to Al2O3 because it is result effective variable that affects the polycondensation reaction of the geopolymer.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	

Regarding claim 17, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni as modified by Khan, Djobo and Davidovits further teaches the limitations of claim 17 (please see rejections for claims 2, 3, 4, 5 and 7 above as it applies here as well).

Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antoni as modified by Khan and Djobo as applied to claim 1 above, and further in view of Barlet-Gouedard et al (U.S. Pub. No. 2008/0028995 A1)(“Barlet” hereinafter).

Regarding claims 14 and 15, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, but Antoni as modified by Khan and Djobo does not explicitly teach that the geopolymer cement slurry further comprises a cement precursor material comprising one or more components selected from the group consisting of calcium hydroxide, silicates, belite (Ca2SiO5), alite (Ca3SiO4), tricalcium aluminate (Ca3Al2O6), tetracalcium aluminoferrite (Ca4Al2Fe2O10), brownmillerite (4CaO·Al2O3·Fe2O3), gypsum (CaSO4·2H2O), sodium oxide, potassium oxide, lime (calcium oxide), hexavalent chromium, trivalent chromium, calcium aluminate, and combinations thereof (claim 14); and further comprises one or more additives selected from the group consisting of dispersants, fluid loss control agents, retarders, expansion additives, antifoaming agents, stabilizers, accelerators, extenders, weighting agents, lost circulation control agents, surfactants, gypsum, hematite, manganese tetroxide, silica flour, and silica sand (claim 15).
Like Antoni, Barlet teaches a geopolymer composition (see Barlet at [0002]), and Barlet teaches broadly relating to well cementing (see Barlet at [0002]).  Like Antoni, Barlet teaches that the geopolymeric composition according to the disclosure are preferably poly(sialate), poly(sialate-siloxo) or poly(sialate-disiloxo) (see Barlet at [0018]).
Barlet further teaches that the geopolymeric composition in the disclosure uses aluminosilicate source, selected from a group wherein fly ash is featured in the list (see Barlet at [0019]), uses metal silicate, preferably the metal is sodium (see Barlet at [0020]), uses alkali metal hydroxide, preferably sodium or potassium hydroxide (see Barlet at [0021]), and the carrier fluid preferably an aqueous solution as water (see Barlet at [0022]).
Barlet also teaches that to control the density of the geopolymeric composition, a lightweight particle and/or a heavyweight material can be added (see Barlet at [0023]).  Barlet teaches that the lightweight particles, also called fillers, are selected from the group wherein sodium-calcium-borosilicate glass is featured in the list, which is taken to meet the claimed silicates in claim 14.  
In addition, Barlet teaches the geopolymeric composition further comprises an additive selected from the group wherein a dispersant is featured in the list, and taken to meet the claimed dispersant in claim 15.
As such, one of ordinary skill in the art would appreciate that Barlet teaches a geopolymeric composition comprising fly ash, sodium silicate, sodium hydroxide, water, lightweight particle to control the density, and a dispersant additive for well cementing, and seek those advantages by adding the lightweight particle to control the density, and a dispersant additive in Antoni as modified by Khan and Djobo’s volcanic ash geopolymer composition for well cementing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the lightweight particle to control the density, and a dispersant additive in Antoni as modified by Khan and Djobo’s volcanic ash geopolymer composition as taught by Barlet so as to use the geopolymer composition for well cementing.

Regarding claim 18, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni as modified by Khan, Djobo, Davidovits and Barlet further teaches the limitations of claim 18 (please see rejections for claims 1, 12, 13, 14 and 15 above as it applies here as well).

Regarding claims 19 and 20, Antoni as modified by Khan and Djobo teaches the limitations as applied to claim 1 above, and Antoni as modified by Khan, Djobo, Davidovits and Barlet further teaches the limitations of claims 19 and 20 (please see rejections for claims 2, 3, 4, 7 and 16 above as it applies here as well).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 14-17 of copending Application No. 16/822,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to a geopolymer cement slurry comprising:
an aqueous solution;
Saudi Arabian volcanic ash, in which the Saudi Arabian volcanic ash is free of TiO2 and comprises:
from 0.05 wt.% to 0.2 wt.% SO3;
from 5 wt.% to 10 wt.% CaO;
from 40 wt.% to 50 wt.% SiO2;
from 10 wt.% to 20 wt.% Al2O3;
from 10 wt.% to 15 wt.% Fe2O3;
from 5 wt.% to 10 wt.% MgO; and
from 0.5 wt.% to 5 wt.% K2O;
from 25 to 50 wt.% Na2SiO3;
from 15 to 35 wt.% NaOH; and
a sodium aluminosilicate hydrate having a structure of:

    PNG
    media_image6.png
    234
    364
    media_image6.png
    Greyscale


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






















Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
Applicant discusses that the Davidovits evidentiary reference only recite a geopolymer
polysialate structure where the aluminum atom is not bonded to four oxygen atoms, wherein
each of the atom is bonded to a silicon atom, and each silicon atoms is bonded to four oxygen
atoms, and the statement from Davidovits that “alumino-silicate oxide has the aluminum cation
in four-fold coordination and in a tetrahedral state” does not teach or suggest that the aluminum
atom has to be bonded to four oxygen atoms, and does not teach the bonding coordination
surrounding the silicon atoms (see Applicant’s arguments at page 9-10, bridging paragraph).
Examiner acknowledges the arguments and respectfully notes that in the current
rejection, Examiner uses the evidentiary reference Olawale to teach the sodium aluminate
hydrate structure, as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735